TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00111-CR



                                      Jesse Cabello, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-10-301751, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on July 3, 2015. On counsel’s

motions, the deadline for filing was extended to October 1. Appellant’s counsel has now filed a

third motion requesting that the Court extend the time for filing appellant’s brief an additional

30 days. We grant the motion for extension of time and order appellant to file a brief no later than

November 2, 2015. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is ordered October 6 , 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish